DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 13 September 2022.  Claims 1-4 and 6-8 are currently under consideration.  The Office acknowledges the amendments to claim 1, as well as the cancellation of claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez (U.S. Pub. No. 2017/0319973 A1).
Regarding claim 1, Perez discloses a tactile feedback assembly to assist a person in maintaining self-awareness and mindfulness (Abstract; Fig. 5D; the disclosed device is capable of being used in such a manner), said assembly comprising: a housing 508 configured for being placed on a person’s body ([0036]; such a pillow can be placed on a person’s body) and having a front wall, a rear wall and a perimeter edge defined at a juncture of said front and rear walls, said perimeter edge including a first lateral edge, a second lateral edge, a top edge and a bottom edge (Figs. 4A, 5D; rectangular pillow; front wall and rear wall are top and bottom surfaces), each of said front and rear walls being comprised of a flexible material, said front and rear walls each comprising a cloth material ([0023]; [0034];  e.g., wool, silk, cotton, cotton-linen, etc.), said front wall having a different tactile impression than said rear wall (Fig. 5D; [0032]; [0036]; e.g., eyes/nose), a resiliently compressible material being positioned within said housing ([0033]); a pair of grips being attached to said housing, each of said first and second lateral edges having one of said pair of grips attached thereto at a respective center of said first and second lateral edges wherein said pair of grips are linearly aligned across said housing (Fig. 5D; e.g. the ears are attached to the housing at a center of the first and second lateral edges, are linearly aligned across the housing, and are able to be gripped); and a plurality of filaments 508a being attached to said top edge, said plurality of filaments extending away from said top edge such that said plurality of filaments is extending away from said housing (Fig. 5D; [0036]).
Regarding claims 6-8, Perez discloses a plurality of raised element being attached to said housing, wherein said raised elements are positioned only on said front wall ([0032]; [0036]; e.g., eyes/nose), wherein said raised elements comprise buttons ([0032]; [0037]; e.g., buttons to attach the detachable parts or buttons for triggering audio).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Perez.  Perez discloses the invention as claimed, see rejection supra, but fails to disclose the recited dimensions.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perez with the recited dimensions because this sizing could have been discovered via routine experimentation/optimization in order to accommodate the size and need of the user.  Perez teaches generally that the pillow may be an arm pillow, an arm rest, a cuddle pillow, a head support, or a seat for children ([0020]) and the optimal/effective size for such a device that meets the recited dimensions (especially for a small child) could have easily been determined through routine experimentation.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Perez teaches character pillows and the anticipating embodiment has ears as the grips that are part of the character; accordingly, it would not be obvious to replace the ears with the recited loop grips.  Further, none of the other prior art of record teaches or reasonably suggests such a housing with a pair of loop grips attached to the center of first and second lateral edges and linearly aligned across the housing and with a plurality of filaments attached to and extending away from the top edge and away from the housing.

Response to Arguments
Applicant’s arguments with respect to the objection to claim 1 have been fully considered and are persuasive in light of the amendments.  The objection has been withdrawn.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791